Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 1 of 43




                    EXHIBIT 13
Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 2 of 43




                             EXHIBIT B
                                                                             Exhibit B

U.S. Patent No. 8,472,447 v. Arista Switches that Support Internet Group Management Protocol (IGMP) Snooping + Multi-
                                             chassis Link Aggregation (MLAG)

CLAIM 1                              ‘447 PATENT V. ARISTA SWITCHES THAT SUPPORT IGMP SNOOPING + MLAG

1[A] An         To any extent the preamble is limiting, the Arista Switches that Support Internet Group Management Protocol (IGMP)
aggregation     Snooping + Multi-chassis Link Aggregation (MLAG) (“Arista Switches”) constitute an aggregation switch in a multi-
switch in a     chassis system for performing Internet Protocol (IP) multicast snooping.
multi-chassis
system for                Arista MLAG
performing                In order to utilize all interconnects in an active/active manner, Arista EOS now supports the MLAG feature. This allows one to Interconnect two Aris ta
Internet                 7000 Fam ily switches and use them as one logical switch for the purpose of L2 protocols such as STP or LACP. Key Benefits of MLAG:
Protocol (IP)              • No was ted bandwidth with uplinks in Spanning Tree Blocking state
multicast
                           • Allows you to design non-blocking networks
snooping,
comprising:                • Maintains same level of resiliency with redundant paths available at all times

                           • Two Arista 7000 Family network switches can be in an MLAG pair, increasing your network scalability by 2X


                See Multi-Chassis Link Aggregation - (MLAG), ARISTA NETWORKS, https://www.arista.com/en/products/multi-chassis-
                link-aggregation-mlag, (last accessed April 30, 2021).
                                                                                                                                                                                    Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 3 of 43




                                                                                    1
                                 IGMP Snoop.ing
                                 IGMP snooping is a layer 2 switch process that extracts lists of hosts receiving multicast group traffic by
                                 monitoring IGMP network packets. The switch uses these lists to avoid flooding hosts with extraneous
                                 mu lticast traffic by sending group packets only to group members. Besides preven ting local hosts from
                                 receiving traffic for groups they did not Join, snooping prunes multicast traffic from links tha t do no t contain
                                 IGMP clients.

                                 When snooping is enabled, a switch examines IGMP packets sen t between hosts connected to network
                                 switches and multicast routers (mrouters). When a switch finds an IGMP re port from a multicast group
                                 recipient, it adds the recipient's port to the group multicast list. When the switch receives an IGMP leave, it
                                 removes the recipient's port from the list. Groups are removed upon the group timer expiry. When the switch
                                 finds an IGMP query packet or PIM hello packet from a multicast router, ft adds the router's port to the port
                                 list for all multicast groups.

                 See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/en/um-eos/eos-igmp-and-igmp-
                 snooping#concept_vxq_v5h_5mb (last accessed April 30, 2021).

1[B] a           The Arista Switches comprise a plurality of virtual fabric link (VFL) ports coupled to a VFL, wherein the VFL is
plurality of     connected to a remote aggregation switch, wherein the remote aggregation switch is active and in a separate physical
virtual fabric   chassis.
link (VFL)
ports coupled    The Arista Switches operating as MLAG peers contain a peer link (e.g., a virtual fabric link) that can contain a plurality
to a VFL,        of Ethernet interfaces (e.g., a plurality of virtual fabric link (VFL) ports coupled to a VFL).
wherein the
VFL is
connected to a
remote
aggregation
switch,
                                                                                                                                                      Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 4 of 43




wherein the
remote


                                                                             2
aggregation
switch is            10..3.4.1     Coniflgu11iln,g the MLAG IPeers
active and in a
                                 Conneotililgi two switches as MLAG1peers r,eq1l r,es the establlishment of 1he peer link alildl alil SVI that
separate
                                 defines locall alildl peer IP addresses on ea.oh switch.
physical
chassis;                         The peer lililk is oompos,edl of a LAG1between the swrtdhes. When aJI devices that connect to•the MILAG
                                 domain ar,e duallly OOlillileciedl to the swirtches through an MLAG, a peer lililk of two IE.them et interfaces
                                 is sufficient to handle MILAG control data alildl provide IN+ 1 redundancy. Whe:n 1he domailil COlillilects
                                 to devtoes through only· one Mil.AG peer, the peer lililk may require additional Ethemet ·ntertaces to
                                 malil a,ge d!ata traffic.
                  See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                  books/EOS-4.25.2F-Manual.pdf, at 925 (last accessed April 30, 2021).

                  When the Arista Switches are in MLAG configuration, the MLAG peer switches (e.g., aggregation switches) are
                  connected by a peer link (e.g., VFL).
                                                                                                                                                   Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 5 of 43




                                                                       3
              !11111111111111 IHI IHI 111111 111111HI111111111 HI Ill 111111111.HI 11111m1 HI IIll 11111111 HI 111111111 HI IHI 11111 HI IHI 1111 Ill IIll IHI Im IUI 11111111 HI IHIIll 111111!
              e:                                                                          MLAG mlag_01                                                                                       =
                             Switch 1                                                                                                                                  SWitch2
                                                                                                                                                                                             --;
              --                                                                               Peer A,ddress
                                                                         1172..17.0.1                                  172'. H .0.2                                                           -
                                                                                Et47
                                                                                          -----·---- .
                                                                                           (\                 (\
                                                                                                                       El23
                             Po1 : El 17. El 16                                            I   I Pee• Link I       I                              Po1 : B1,El2
                             Po?: Et 19. Et20                                   El ,8                                  El 2'1                     Pa2: E13, El4
                                                                                                                                                                                              --
                             Po3;1E:t23                                                                        V                                  Po3: Et 7                                    --
                             PQOf• Et:iS
                                                                                          PoYc11             Po:2□ 1
                                                                                                                                                  Po4: B~
                                Po1           Po2              PoJ            Po4                                         Pol             Po2             l?03             POii,
              --                                                                                                                                                                         --
              --                                                 II                                                                                                                       --
               -                                                                                                                                            II                             --
                                                                                                                                                                                           -
                     MU,,G1 (                                   ML.AG2 (        ')
                                                                                  I
                                                                                                              MLAG3 (           .)                         ML.11,G ◄   (
                                                                                                                                                                                           -
                                         )                                                                                                                                   I'.>
                                                                                  I                                                                                                        -~
                                    11
                  m111111111m 1 11111111 1111IHI1111 11111 Ill 11111111 11! 1 ,1111 m11111111 111111 11111111111111111111. 'I 11IllI11111111111111111111 Ill Int 1111 11      :m1m11111111~
                                                                                                                                                                         I
                                                                              I
                                 Po1                                         ~7                                              1"<>6                                      Po2

                               NA0-1                                       NAD-2                                         NA0-3                                      NAD-4
                   Pol :                                      Po7:                                             PoS:                                       Po2
                     El 7 , Et 6 (to SWftch 1)                  E125. El26 (to 5w1lch 1)                         Et 3 (to Swilm 1)                            Et 1 (lo SW11ch 1}
                      e19, El 10 jtoSw!W, 2)                    El 27, Et l8 (to Switch 2)                       Et 4 (to S-"1tch 2)                          Et 2 (to S'Nftch 21


              Figure 10: MLAG lmp.lementatlon ExampJe

See id. at 932.

The Arista Switches in MLAG configuration can be deployed at various places in the network. The MLAG peer
switches are in a different physical chassis. The MLAG peer switches must be active for MLAG to work. If one of the
peer switches is inactive, the other switch disables MLAG.
                                                                                                                                                                                                    Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 6 of 43




                                                                                      4
                                                                        ARISTA




                                       ~
                                       ..,-:.-..............
                             ARISTA                ARISTA          ARISTA        -·--- -..=- -=-
                                                                                         ARISTA



                           MLAG c = = = : : : >                 MLAG c = = = : : : >

                            LAG   C::::,     C::::,               LAG   C::::,   C::::,



See Multi-Chassis Link Aggregation - (MLAG), ARISTA NETWORKS, https://www.arista.com/en/products/multi-chassis-
link-aggregation-mlag (last accessed April 30, 2021).
                  Guiidellines
                  An MLAG is fomned by connecting two switch es thm:u:gh an inte-rface called a peeir link.. The peer
                  link rnmi es control and data traffic between the switches , inolud ing advertisements and keepalive
                  messages. Tlhis information coordinates the switches . Fi.motion ing peers are in th,e acil:i,ve state.


See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
books/EOS-4.25.2F-Manual.pdf, at 947 (last accessed April 30, 2021).

        10. 3.4. 1.2.6Heartbeat Interval and Timeout

                  llhe hear tbeat inteirval speoifies the period between the transmission of successive ~eepaliv,e
                  messages. Each Ml.AG switoh transm its keepalive messages and monitorn message· reoeption from
                  its peer.. The heartbeat timeout is reset when the switch ireoeives a keepal ive· message. If the heartbeat
                  timeout expires , the switch disables MLAG unde:r the premise i hat the pee:r switoh is not functioning.
                                                                                                                                Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 7 of 43




See id. at 928.


                                                        5
1[C] a           The Arista Switches comprise a plurality of external ports coupled to at least one edge node and at least one network
plurality of     node.
external ports
coupled to at    The Arista Switches support multicast transmissions. The host nodes (e.g., network nodes) send IGMP packets to a
least one edge   multicast router to join or leave a multicast group. The Arista Switches examine these IGMP packets to extract
node and at      information about hosts that want to join a multicast group.
least one
network node;          Product Features                              7500R                                Licenses

                 II   L2 FEATURES
                  Multi-chassis Link Aggregation
                  (MLAG)
                                                                       "'
                  IGMP Snooping+ MLAG

                 ■ MULTICAST FEATURES
                                                                       "'
                 IGMPv2 Snooping

                 IGMPV2 Querier
                                                                       "'
                 IGMPv3 Snooping
                                                                       "'
                 IGMPv3 Querier
                                                                       "'
                                                                       "'
                 See Supported Features, ARISTA NETWORKS, https://www.arista.com/en/support/product-documentation/supported-
                 features (last accessed April 30, 2021).

                 The Arista Switches in MLAG configuration are deployed at various places in the network wherein the network node is
                 connected to the Arista Switches via an edge node.
                                                                                                                                         Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 8 of 43




                                                                 6
                                                           ARISTA                     ARISTA




                                                c                   =:>     c                  ~
                                                                                _.   ______
                                                      -•--.J
                                      ARISTA                   ARISTA           ARISTA                 ARISTA
                                      ----..---                  --                             ...-.-..
                                                                                                       ---
                                   MLAG    C:                                MLAG
                                                           :::::>                    C               D
                                     LAG   ~          ~                       LAG     ~         ~


                                  MLAG can be used at various places in the network to eliminate bottlenecks and
                                                               provide resiliency.

               See Multi-Chassis Link Aggregation - (MLAG), ARISTA NETWORKS, https://www.arista.com/en/products/multi-chassis-
               link-aggregation-mlag(last accessed April 30, 2021).

1[D] a         The Arista Switches comprise a database maintaining IP multicast snooping information.
database
maintaining    The Arista Switches support multicast transmissions. The Arista Switches examine the IGMP join or leave packets to
IP multicast   extract information about hosts that want to join the multicast group and the ports they are connected to (e.g.. snooping
snooping       information). This extracted information is written to the group multicast list, which is stored in the on-chip memory on
information;   the switch (e.g.. storing the snooping information within a database). The switch uses this multicast list to forward
and            multicast packets to nodes that joined the group and to prune multicast traffic from links that are not in the group.
                                                                                                                                           Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 9 of 43




                                                                    7
                              IGMP Snooping
                              IGM P snooping is a layer 2 switch process that extracts lists of hosts receiving mul ticast group traffic by
                              monitoring IGMP network packets. The switch uses these lists to avoid flooding hosts with extraneoLJs
                              mu lticast traffic by sending groLJp pilckets only to groLJp members. Besides preventing loca l hosts from
                              receiving traffic fo r groups they did not join, snooping pmnes multicast traffic from lfnks that do no t contain
                              IGM P clients.

                              When snooping is enab led, a switch exam ines IGMP packets sen t between hosts connected to network
                              switches and multicast routers (mroLJters). When a switch finds an IGM P report from a mLilticast grollp
                              recipient, it adds the recipient's po rt to the group multicast list. When the switch receives an IGMP leave, it
                              removes the recipient's port from the list. GroLJps are removed Lipon the group timer expiry. When the sw itch
                              finds an IGMP qLiery packet or PIM hello packet from a multicast roLJter, it adds the router's port to the port
                              list for all multicast groups.


                 See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/en/um-eos/eos-igmp-and-igmp-
                 snooping#concept_vxq_v5h_5mb (last accessed April 30, 2021).

                             In addition to more ports and higher performance, forwarding table sizes have continued to increase. Arista's innovative
                             FlexRouteTM Engine enables more than a million 1Pv4 and 1Pv6 route prefixes in hardware, beyond what the merchant silicon
                             enables natively and the Arista EOS NetDB('") evolution of SysDB enables increased scale and performance and industry leading
                             routing convergence, enabling this to be the first switch system that has evolved to truly be called a router. Extensions to FlexRoute
                             for line cards with larger on-chip tables increases the capability to over 2M routes, of both 1Pv4 and 1Pv6, with the ability to contain
                             multiple full route table copies and ensure many years of investment protection.


                 See Arista 7500R Switch Architecture (‘A day in the life of a packet’), ARISTA NETWORKS,
                 https://www.arista.com/assets/data/pdf/Whitepapers/Arista7500RSwitchArchitectureWP.pdf, at 3 (last accessed April
                 30, 2021).

1[E] a chassis   The Arista Switches comprise a chassis management module for receiving the snooping information via at least the
                                                                                                                                                                        Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 10 of 43




management       external ports, storing the snooping information within the database and sharing the snooping information substantially
module for       in real-time with the remote aggregation switch via the VFL.


                                                                                   8
receiving the
snooping           The Arista Switches receive the IGMP packets (e.g., snooping information) sent from the host to a multicast router via
information        the switches. The Arista Switches examine the IGMP packets to extract the snooping information and form the group
via at least the   multicast list. On information and belief, the Arista switches include a chassis management module to receive the
external ports,    IGMP packets, store the IGMP packets, and share the IGMP packets in real-time with the peer switches (e.g., remote
storing the        aggregation switch) via the peer link (e.g., VFL).
snooping
information
                    15.2.4"'2     IGMP' ,Snoop ng
within the
database and                    IGMP' sliloop·ng is a layer 2 switch process. tliat ,extracts H:sts of hosts receiving mu ticast group
sharing the                     traffic by mo1f toring IGMP network. pack.ets . The switch uses tliese lists to avoid flloodililg hosts with
snooping                        extraneous multicast traffic by sending group pac~ets Olil liy to, group members. Besides prevelilf ng local
information                     hosts rom receiving1traffic for groups the,y d1d lilot join, snooping prunes multicast traffic firom links that
substantially                   do not contain IGM P clients.
in real-time                    When snoopililg is enab ed, a switch ,exam·nes 1,GMP packets s,elilt betweelil hosts connected to,
with the                        network switches and multicast routers ,( mrouters). w -hen a swftch f,lnd:S an IGMP r,e port from a
remote                          mulrticast group recipient, it adds tlie, r,e cipient1s port to, the group mu ticast tist. Whelil the swir tch
aggregation                     r,eoeiives an I GMP eave, it removes the 11ecipient's port from the list Groups are r,emoved upon the
                                                                                 1
switch via the                  group timer expiry. When the switch mets an l 6iMP query packet or PIIM hello, packet from a mu ticast
VFL;                            router, ·t adds the router's por to the port list for all multicast groups.

                   See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                   books/EOS-4.25.2F-Manual.pdf, at 2403 (last accessed April 30, 2021).

1[F] wherein       The Arista Switches comprise a chassis management module, wherein the chassis management module further builds
the chassis        respective forwarding vectors for multicast traffic flows received from the at least one network node via the external
management         ports or the VFL ports based on the snooping information.
module
further builds     The Arista Switches receive the IGMP packets sent to a multicast router from hosts connected to the switches. The
respective         Arista Switches examine the IGMP packets to extract the snooping information and form the group multicast list (e.g.,
                                                                                                                                                  Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 11 of 43




forwarding         forwarding vector). On information and belief, the Arista Switches include a chassis management module to form the
vectors for


                                                                         9
multicast         group multicast list (e.g., build respective forwarding vectors for multicast traffic flows) received from the host node
traffic flows     (e.g., network node) via the Ethernet interfaces (e.g., VFL ports).
received from
the at least       15.,2.A.2     IGMP Snoop1lng
one network
node via the                   IGMP snooping is a layer 2 switch process tlii at extracts Hsts of hosts receiving mu ticast group
external ports                 traffic by mon·toring IGIMP network packets. Tliie switch uses these llists to avoid flooding1hosts with
or the [VFL]                   extraneous mu ticast traffic by sending group padc,ets on y to group members. Besides preventing local
ports based on                 hosts f irom receivingi traffic for groups tliie.y dfdl not j:oin, snooping prunes multicast lra.ffi.c ffirom links that
the snooping                   do not contain IGMP clients.
information;                   When snooping1·s enabled, a switch examines IGMP paakets s,elilt between hosts connected to,
                               network switcliies and mu ticast routers (mrouters). When a swrtoh tinds an IGMP r,eport from a
                               mu ticast group recipient, it adds the r,ecipient 1s port to•the group muliticas,t lilst. Wliien the, switch
                               r;eceirves an IGMP eave, ·t removes the r;ecipienl;s port from the list. Groups ar;e r,emoved upon the
                               group time,r expiry. When the switch fi nds an IGMP query packet or PIIM hello packet from a mulrticast
                               router, irt adds the router;s port to the port list tor all multicast groups.


                  See id.

1[G] wherein      The Arista Switches comprise a chassis management module wherein the chassis management module further
the chassis       determines a multicast index for a received multicast traffic flow to set-up hardware paths for forwarding the received
management        multicast traffic flow to the external ports in a virtual local area network (VLAN) that requested the received multicast
module            traffic flow via the at least one edge node, the multicast index being used globally between the aggregation switch and
further           the remote aggregation switch.
determines a
multicast         When a multicast frame from a network node that is part of a virtual local area network (VLAN) arrives at the Arista
index for a       Switches’ port, the multicast frame is tagged with a VLAN tag (e.g., multicast index) based on the VLAN that it
received          belongs to. This VLAN tag enables the switch to set up a hardware path for forwarding the frame to a VLAN that the
multicast         frame belongs to.
traffic flow to
                                                                                                                                                          Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 12 of 43




set-up            On information and belief, the Arista Switches include a chassis management module to determine the VLAN tag (e.g.,
hardware          multicast index) for a received multicast traffic flow to set up hardware paths for forwarding the received multicast


                                                                           10
paths for          traffic flow to the external ports in a VLAN via an edge node. The VLAN tag (e.g., multicast index) is used globally
forwarding         between the aggregation switch and the remote aggregation switch.
the received
multicast                                                                              /fff802. TQ Frame
traffic flow to
                                                          Dst MAC    SrcMAC            Tag             Type / Length   Data   FCS
the external
ports in a
                                                                         Ethernet
                                                                                       Pri    C   VLAN Identifier
virtual local                                                          Type (OX8100)

area network
                                                      A
(VLAN) that                                       ---"'--
                                                  .:!!!!!!!!!!!!!
                                                   VLAN 10
requested the
received                                                                                       Trvnk

multicast                                                                                    Trunk Port
                                                                                                                              VLAN 20
traffic flow
via the at least                                                      The last field is VLAN identifier,
one edge                                                            which can be a number from 1 to 4094.
node, the
multicast
index being
used globally      See, IEEE 802 1Q Tagging and Trunking 101, SUNNY CLASSROOM, https://www.youtube.com/watch?v=vE5gvbmR8jg,, at
between the        05:12 (last accessed May 3, 2021).
aggregation
switch and the
remote
aggregation
switch.

CLAIM 3

3[A]. The          To any extent the preamble is limiting, the Arista Switches comprise the aggregation switch of claim 1, wherein the
                                                                                                                                           Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 13 of 43




aggregation        snooping information includes at least one of group membership information identifying groups for receiving multicast
switch of          traffic flows, queries for multicast traffic flows and identifiers of neighboring multicast routers.


                                                                                 11
claim 1,
wherein the       The Arista Switches examine the snooping information including the IGMP report/leave (e.g., group membership
snooping          information) and IGMP query packet (e.g., queries for multicast traffic flows). The Arista Switches also add the
information       multicast router’s port to the port list (e.g., identifier of neighboring multicast routers) when the switches find an IGMP
includes at       query packet or PIM hello packet.
least one of
group              15.2.4.2     IGMP· Snoop'lng
membership
information                    GMP snoop·ng is a. layer 2 switch process that ,extracts lists of hosts receiv·ng multicast ,group
identifying                   traffic by monitoring IGIMI? network packets. The switch uses these lists to avoid filoodililgi hosts wfth
groups for                    extraneous multicast traffic by sending group pac~ets olilly to•group members. Besides prev,elilting local
receiving                     hosts om receivililg1traffic for groups they did lilOt ]oin, snooping prunes multicast traff1c mm links th at
                              do not contain IGM I? clients.
multicast
traffic flows,                When s1iloopi11g1i1s enabl,ed, a switch ,exarri'nes IGMP pao.'kets sent belweelil hosts connected to
queries for                   network switches and mu ticast routers ,(mrouters). When a switch find:S an IGMP r,e port from a
multicast                     mu ticast group recipient, it adds the recipient's port to, the group mu ticast l'i.st. Whelil th e switch
traffic flows,                r,eoeirves an I GIMI? !eave, it removes the r,ecipient's port from the lis t. Groups ar,e r,emoved upon the
                              group timer expiry. When the switch fi nd's an IGMP query pacl~et or PIM hello packet from a mulr ticast
identifiers of
                              router, it adds the rout,e r's port to the port list for all multicast groups.
multicast
traffic flows
and identifiers   See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
of                books/EOS-4.25.2F-Manual.pdf, at 2403 (last accessed April 30, 2021).
neighboring
multicast
routers.

CLAIM 4

4[A] The          To any extent the preamble is limiting, the Arista Switches comprise the aggregation switch of claim 1, wherein one or
aggregation       more of the external ports are member ports of a multi-chassis link aggregation group (MC-LAG) connected to an edge
                                                                                                                                                Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 14 of 43




switch of         node.
claim 1,


                                                                      12
wherein: one     As a non-limiting example in the configuration below, the port channels 20 of the Arista Switches associated with
or more of the   MLAG 12 (e.g., member ports of MC-LAG) are connected to the Network Attached Device (e.g., edge node). The port
external ports   channels bundle the Ethernet interfaces of the peers.
are member
ports of a                         These, SwJlc:11 1 oommands tmndle, l:Jthem et ifllelfaoos 3 arid 4 in port ohanriel 2.01, dlen associate
                                   dlat port channel with ML.AG 1.2.
multi-chassis
link                                switchl (configl     nee,r:taoe ett&r.net 3 • 4
                                    switch 1 ( con fig-if-et 3- 4 ) channel - group, 20 mode a o,ti ve
aggregation                         switchl(config-·f-etJ-41 inter~ace port:- cllannel 20
group (MC-                          switchl(config-if-po201 m1ag 12
                                    s1o'itchl (config-if-po20 I ex:i1:.
LAG)                                switchl(configl
connected to
an edge node;                      These, Swilc:112 oomman ds bundle Ethemet iritelfaoos 9 ar1d      ,o In port c   annel 20, dlen assoalale
                                   dlat port char1riel w· h ML.AG 12.
and
                                    s•.itch2 (configl    nee,r:laoe e~e,r net. 9 - 1 0
                                    s•.itch2 (config-if-et9-10) ohanne.1- giroup 20 mode aot:.ive
                                    switch2 (con fig- · f-et9-10) illt.erf'aoe ,p ort•dhan:nel .2 0
                                    switch2(config-if-po201 m1ag 12
                                    switch2(config-:f-po201 ex.it
                                    s•.itch2 (configl



                 See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                 books/EOS-4.25.2F-Manual.pdf, at 930, 931 (last accessed April 30, 2021).
                                                                                                                                               Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 15 of 43




                                                                            13
                                  !!!Ullllllllllll 1111 IIIIIIIIIIIIIIIII III II IIIIIIIIIIIIII I II IIIIIIIIIIIIIIIII II III IIIIIIIIIIIII I II II 111111111111111111111111111!!

                                  §            . - - - - - - - - - - . MLAG Domain . - - - - - - - - . . . . . .                                                             =
                                  -              Swi                                      Po101                Po201                                Switch2
                                  --                                                        ('                    ('                                                          --
                                                                                            I      Peer Link     I                                                            --
                                                  Po 20: Et 3, Et 4                                                                        Po20: Et9, Et10
                                                                                          v      v
                                                                                        . --------·
                                  ---                                                            Peer Address
                                                                                                                                                                              -----
                                                                Po20                                                                      Po20                                 -
                                  ---
                                   --
                                                                   I                                                                         I                                --
                                                                                       MLAG 12 (        =)
                                  iiflll IIIIIIIIIIIIIIIIIII IIIIIIIIIIIIIIIIII III 111111111111111 I 11 1111111111111 IIIIII111111111111111 IIIIIll 11111111111111IIIf■

                                                                                                      Po1

                                                                                      Po1 :        NAO
                                                                                         Et 1, Et 2 (to Switch 1)
                                                                                         Et 3, El 4 (to Switch 2)



                 See 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-books/EOS-
                 4.25.2F-Manual.pdf, at 931 (last accessed April 30, 2021).


4[B] the         The Arista Switches comprise the aggregation switch of claim 1, wherein the remote aggregation switch includes one
remote           or more of the member ports of the MC-LAG.
aggregation
switch           As a non-limiting example in the configuration below, switch2 (e.g., remote aggregation switch) includes port channel
includes one     20 of the MLAG 12 (e.g., MC-LAG). The port channel 20 of switch 2 bundles Ethernet interfaces 9 and 10.
or more of the
                                                                                                                                                                                      Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 16 of 43




member ports



                                                                                           14
of the MC-
LAG.                       These Switch2 commands bundle Ethernet interfaces 9 and 10 in port channel 20, then associate
                           that port channel with MLAG 12.
                           switch2 (config)#interface ethernet 9-10
                           switch 2(config- if-et9 - 10}#channel-group 20 mode active
                           switch 2(config- if-et9 - 10}#interface port-channel 20
                           switch2 (config- if- po20)#mlag 12
                           switch2(config- if-po20)#exit
                           switch 2(config)#


             See id. at 931.

                                '~ 11111111111111111 Ill IIIIIIIIIIII IIIIIIHIIIIIIII IIII IIIIIIII IUIIIIIIIII IIIIIIIIIIIIIIIIII IIIIIIIIIIIIIIIIIII IIIIII IIIIIIU!

                                = .---------.                                         M LAG Domain . - - - - - - - - - .                                            =
                                              Switch1                                Po101                Po201                              Switch2
                                                                                       (\                   (\
                                ----
                                 -                                                                                                                                  ----
                                -                                                      I I Peer Link I I
                                               Po 20: Et 3, Et 4                                                                    Po20: El 9, El 10
                                                                                       V                    V
                                --
                                -
                                                                                   -- - -- - -- - ·
                                                                                            Peer Address
                                                                                                                                                                    ----
                                                            Po20                                                                   Po20                             -
                                ---
                                 --                            I                                                                      I
                                                                                  MLAG 12 ( ])
                                                                                                                                                                    =
                                ,in II IIIIIIIIIIIIIIIIII IIIIIIlllllllllll 11111111 111111111111 11   IIIIIIIIIIIIIIIII IIIIIllllllllllllll 1111111111111111111111 Iii

                                                                                                 Po1

                                                                                 Po1 :        NAO
                                                                                    El 1, El 2 (lo Swllch 1)
                                                                                    El 3, El 4 (lo Switch 2 )
                                                                                                                                                                           Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 17 of 43




             See id. at 931.


                                                                                  15
CLAIM 5

5[A] The         To any extent the preamble is limiting, the Arista Switches comprise the aggregation switch of claim 4, wherein the
aggregation      chassis management module further receives a portion of the snooping information from the remote aggregation switch
switch of        via the VFL, the portion of the snooping information having remote hardware device information associated therewith,
claim 4,         the remote hardware device information including a remote external port identifier of a remote external port that
wherein the      received the snooping information on the remote aggregation switch.
chassis
management
module           In the Arista Switches, the snooping information including the unicast and multicast MAC addresses are synchronized
further          between the MLAG peers.
receives a
portion of the                                                                           Answered on September 26, 2015 2:29 am
                                 IGMP snooping is responsible for instal ling
snooping                        multicast mac addresses in the mac address table. In MLAG, the unicast and multicast mac
information                     addresses are synchronized between the MLAG peers. If a snooping entry exists on an MLAG
from the                        port-channel, traffic destined to that group will be sent to that MLAG port-channel from either
remote                          peer switch. The decision of which switch to forward this traffic is made by an upstream
aggregation                     device and its hashing. Once traffic arrives on one of the MLAG peers, we will always try to
switch via the                  forward it out a local interface, if possible . Only once a mac address is learned on a non-MLAG
VFL, the                        port-channel or on a port-channel where the local interfaces are down, do we use the peer-link
portion of the                  for forwarding .
snooping
information      See IGMPSnooping in MLAG, ARISTA NETWORKS, https://eos.arista.com/forum/igmpsnooping-in-mlag/ (last accessed
having remote    April 30, 2021).
hardware
device           The Arista Switches include a chassis management module to receive the snooping information from the remote
information      aggregation switch via the peer link (e.g., VFL).
associated
therewith, the
remote
                                                                                                                                        Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 18 of 43




hardware
device


                                                                      16
information                      A multi-chassis link aggregation group (MLAG) is a pair of links that terminate on two cooperating
including a                      switches and appear as an ordinary link aggregation group (LAG). The cooperating switches are MLAG
remote                           peer switches and communicate through an interface called a peer link. While the peer link's primary
external port                    purpose is exchanging MLAG control information between peer switches, it also carries data traffic
identifier of a
                                 from devices that are attached to only one MLAG peer and have no alternative path. An MLAG domain
remote
external port                    consists of the peer switches and the control links that connect the switches.
that received     See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
the snooping      books/EOS-4.25.2F-Manual.pdf, at 920 (last accessed April 30, 2021).
information
on the remote     In the Arista Switches, the snooping information shared by the remote aggregation switch includes the unicast and
aggregation       multicast MAC addresses that are mapped with the respective MLAG port channels (e.g., remote hardware device
switch.           information).
                                                                                              Answered on September 26, 2015 2:29 am
                                  IGMP snooping is responsible for instal ling
                                  multicast mac addresses in the mac address table. In MLAG, the unicast and multicast mac
                                  addresses are synchronized between the MLAG peers. If a snooping entry exists on an MLAG
                                  port-channel, traffic destined to that group will be sent to that MLAG port-channel from either
                                  peer switch. The decision of which switch to forward this traffic is made by an upstream
                                  device and its hashing. Once traffic arrives on one of the MLAG peers, we will always try to
                                  forward it out a local interface, if possible. Only once a mac address is learned on a non-MLAG
                                  port-channel or on a port-channel where the local interfaces are down, do we use the peer-link
                                  for forwarding .

                  See IGMPSnooping in MLAG, ARISTA NETWORKS, https://eos.arista.com/forum/igmpsnooping-in-mlag/ (last accessed
                  April 30, 2021).

                              show mac:address table mlag peer
                              Th.e show mac•address•talble m!ag-peer command displays the specified MAC address table ,e nt ries
                                                                                                                                        Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 19 of 43




                              learned from the M LAG peer switch.




                                                                       17
                 Command Syntax
                     show mac address-table m1ag-peer [ENTRY;...TYFE) '[MAC_ADD.R) '[ INTF....1
                     INTF_N} [ 'VLANSJ


                 INTF_X command filters display by port list When parameter lists multiple interfaces, command
                 displays all entries containing at least one listed interfaoe.
                 •   <no parameter>     all Et:hernet and port channel interfaces.
                 •   ethernet e_range    Ethernet interfaces specified by e_range.
                     port-channel p_range     Port channel interfaces specified by p_range.


See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
books/EOS-4.25.2F-Manual.pdf, at 1046 (last accessed April 30, 2021).

In MLAG, the snooping entries including the unicast and multicast MAC addresses are mapped with the respective
MLAG port channels on the aggregation switch (including the remote aggregation switch) that received the snooping
information. The port channels are specified by the p_range.

                                                                                Answered on September 26, 2015 2:29 am
                IGMP snooping is responsible for installing
                multicast mac addresses in the mac address table. In MLAG, the unicast and multicast mac
                addresses are synchronized between the MLAG peers. If a snooping entry exists on an MLAG
                port-channel, traffic destined to that group will be sent to that MLAG port-channel from either
                peer switch . The decision of which switch to forward this traffic is made by an upstream
                device and its hashing. Once traffic arrives on one of the MLAG peers, we will always try to
                forward it out a local interface, if possible. Only once a mac address is learned on a non-MLAG
                port-channel or on a port-channel where the local interfaces are down, do we use the peer-link
                for forwarding.

See IGMPSnooping in MLAG, ARISTA NETWORKS, https://eos.arista.com/forum/igmpsnooping-in-mlag/ (last accessed
April 30, 2021).
                                                                                                                         Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 20 of 43




                                                       18
                         show mac address-table mlag-peer
                         The show mac-add ress-table m:lag-peercommand displays the specified MAG address table ,e ntries
                         learned fmm the M LAG peer switch.

                                     Command Syntax
                                         ahow mac addres,s -table mla,g-peer [ ENTRY;...TY.PE] '[HAC_ADDR ] '[INTF:._1
                                         INTF_Nl CVLANS]


                                     fNTF_X comman d filters display by port list. When parameter lists multiple interfaces, command
                                     displays all entries containing at least one listed interface.
                                     •   <no parameter>     all Eth ernet and port channel interfaces.
                                     •   ethernet e_range    Ethernet interfaces specified by e_range.
                                     •   port-channel p_range     Port channel interfaces specified by p_range.


                 See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                 books/EOS-4.25.2F-Manual.pdf, at 1046 (last accessed April 30, 2021).

CLAIM 12

12[A] The        The Arista Switches comprise the aggregation switch of claim 1, wherein the chassis management module further
aggregation      builds the forwarding vector for the received multicast traffic flow based on the multicast index.
switch of
claim 1,         The MAC address table is built and synchronized between the MLAG peers based on the VLAN, from which the
wherein the      forwarding vector is formed. On information and belief, the chassis management module builds the forwarding vector
chassis          for the received multicast traffic flow based on the multicast index.
management
module                 10.4.6.47    show mac address-table mlag-peer
further builds
                                   The show mac-address-table .mlag-peer command displays the specified MAC address table
the                                entri es learned from the ML.AG peer switch.
forwarding
                                                                                                                                       Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 21 of 43




vector for the                      Command Syntax
received                            show mac address-table mlag -peer [ENTRY_TYPE)[MAG_ADDRHI NTF_1 ... INTF_N][VLAN S]



                                                                           19
multicast
traffic flow
based on the                             •   VIL.ANS     command f1ilters display by VlAN .
multicast                                    •   <no parameter>    all VlANs.
index.                                       •   vlan   v_num   VLANs specified by   v_,wm.

                 See id.

CLAIM 13

13[A] The        To any extent the preamble is limiting, the Arista Switches comprise the aggregation switch of claim 1, wherein the
aggregation      aggregation switch is a primary switch and the remote aggregation switch is a secondary switch, and wherein the
switch of        chassis management module on the primary switch allocates the multicast index for the received multicast traffic flow
claim 1,         and shares the multicast index with the secondary switch.
wherein the
aggregation      The Arista Switches can be configured in MLAG comprising Arista 2 (e.g., local aggregation switch) as a primary
switch is a      switch and Arista 1 (e.g., remote aggregation switch) as a secondary switch. A switch is selected as the primary
primary          MLAG peer switch if it has the lowest MAC address of the two peers. On information and belief, the primary switch
switch and the   includes a chassis management module. When a multicast frame from a network node that is part of a virtual local
remote           area network (VLAN) arrives at the Arista Switches’ port, the multicast frame is tagged with a VLAN tag (e.g.,
aggregation      multicast index) based on the VLAN that it belongs to. This information or tag enables the switch to set up a hardware
switch is a      path for forwarding the frame to a VLAN that the frame belongs to. Ports on both the switches in the MLAG can use
secondary        the VLAN tag to make forwarding decisions. On information and belief, the Arista Switches include a chassis
switch, and      management module to allocate the multicast index for the received traffic flow and share the multicast index with the
wherein the      secondary switch.
chassis
management                 Victor - The primary MLAG peer is selected based                             Posted by Mark Berly
module on the              on the lowest MAC address of the t wo peers, this          Answered on September 30, 2014 8:44 pm
primary
                           address is selected and the most sign if icant bit of
switch
                           the address is fl ipped making a link local multicast address, based on your output:
                                                                                                                                          Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 22 of 43




allocates the
multicast


                                                                    20
index for the    See MLAG Priorities, ARISTA NETWORKS, https://eos.arista.com/forum/mlag-priorities/ (last accessed April 30, 2021).
received
multicast
traffic flow
and shares the
multicast
index with the
secondary              Arfsta2:                                            Arist a1:
switch.
                       Arr sta2#sh mlag det                                Arist a1 #sh m lag det


                           MLAG Detai led Stat us:                          MLAG Detai led Status :
                           State : prfmary                                  State : secondary
                           State changes : 2                                State changes : 4
                                                                            Last state change time: 0:56:06 ago
                           Last state change time : 0:00 :25 ago
                                                                            Hardware ready: True
                           Hardware ready: True
                                                                            Fa ilover: False
                           Failover : False
                                                                            Last failover change time: never
                           Last failover change time : never                Secondary from failover : False
                           Secondary from failover : False                  primary-priority: 3276 7
                           primary-priority: 32767                          Peer primary-priority: 32767
                           Peer primary-priority: 32767                     Peer MAC address : 00:0c:29:92:5c:be
                           Peer MAC address : OO:0c:29 :ce: f 6:26


                 See id.



CLAIM 14

14[A] The        To any extent the preamble is limiting, the Arista Switches comprise the aggregation switch of claim 1, wherein the
                                                                                                                                       Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 23 of 43




aggregation      aggregation switch is a secondary switch and the remote aggregation switch is a primary switch, and wherein the
switch of


                                                                     21
claim 1,         chassis management module on the secondary switch is prevented from allocating the multicast index for the received
wherein the      multicast traffic flow and receives the multicast index from the primary switch.
aggregation
switch is a      As a non-limiting example, Arista Switches can be configured in MLAG comprising Arista 1 (e.g., local aggregation
secondary        switch) as a secondary switch and Arista 2 (e.g., remote aggregation switch) as a primary switch. A switch is selected
switch and the   as the primary MLAG peer switch if it has the lowest MAC address of the two peers. Arista 1 (e.g., secondary switch)
remote           includes a chassis management module.
aggregation
switch is a
primary                     Victor - The primary MLAG peer is selected based                              Posted by Mark Berly
switch, and                 on the lowest MAC address of the two peers, this          Answered on September 30, 2014 8:44 pm
wherein the                 address is selected and the most significant bit of
chassis
                            the address is flfpped making a link local multicast address, based on your output :
management
module on the
secondary                   Arista2:                                              Arist a1:
switch is
prevented                   Arista2#sh mlag det                                   Arist a1 #sh mlag det
from
allocating the               MLAG Detalled Status:                                MLAG Detailed Status:
multicast                    State : primary                                      State : secondary
index for the                State changes : 2                                    State changes : 4
received                     Last state change time : 0:00:25 ago                 Last state change time : 0:56:06 ago
multicast                    Hardware ready: True                                 Hardware ready: True
traffic flow                 Failover : Fa lse                                    Failover : Fa lse
and receives                 Last failover change time : never                    Last fai lover change time: never
the multicast                Secondary from failover : Fa lse                     Secondary from failover: Fa lse
                             primary-priority: 32767                              primary-priority : 3276 7
index from the
                             Peer primary-priority: 32767                         Peer prima ry-priority: 32767
primary
                             Peer MAC address : 00:0c:29:ce:f6:26                 Peer MAC address: O0:0c:29:92:Sc:be
switch.
                                                                                                                                          Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 24 of 43




                 See id.


                                                                 22
The MAC address tables including the VLAN information (e.g., multicast index) are synchronized between the
MLAG peers. The table entries including the VLAN information from the primary switch are received by the
secondary switch. The Arista Switches include a chassis management module to receive the multicast index from the
primary switch.
                                                                            Answered on September 26, 2015 2:29 am
                IGMP snooping is responsible for install ing
                multicast mac addresses in the mac address table. In MLAG, the unicast and multicast mac
                addresses are synchronized between the MLAG peers. If a snooping entry exists on an MLAG
                port-channel, traffic destined to that group will be sent to that MLAG port-channel from either
                peer switch. The decision of which switch to forward this traffic is made by an upstream
                device and its hashing. Once traffic arrives on one of the MLAG peers, we will always try to
                forward it out a local interface, if possible. On ly once a mac address is learned on a non-MLAG
                port-channel or on a port-channel where the local interfaces are down, do we use the peer-link
                for forwarding.

See IGMPSnooping in MLAG, ARISTA NETWORKS, https://eos.arista.com/forum/igmpsnooping-in-mlag/ (last accessed
April 30, 2021).

                 show mac address-table mlag-peer
                 Th e show mac-address-table mlag-peercommand displays the specified MAC address table entries
                 learned from the MLAG peer switch.

                 Command Syntax
                     show mac addres,s -table m1ag-peer               [ ENTRY;....TYPE] l[HAC~ADD.R] l[ I.NT~;_l . .•
                     IN:7'F_,N ll CVLANS]
                          INTF_X command filters display by port list. When parameter lists multiple interfaces, command
                          displays all entries containing at least one listed interface.
                          •   <no parameter>     all Ethernet and port channel interfaces.
                              ethernet e_range    Ethernet interfaces specified by e_range.
                              port-channel p_range     Port channel interfaces specified by p_range.
                                                                                                                           Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 25 of 43




                                                       23
                See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                books/EOS-4.25.2F-Manual.pdf, at 1046 (last accessed April 30, 2021).


CLAIM 15

15[A]. A        To any extent the preamble is limiting, the Arista Switches practice a method for performing Internet Protocol (IP)
method for      multicast snooping on an aggregation switch in a multi-chassis system.
performing
Internet        The Arista Switches support multicast transmissions through IGMP, IGMP Snooping (e.g., IP multicast snooping) and
Protocol (IP)   PIM-SM.
multicast
snooping on                 Product Features                               7500R                                   Licenses
an
aggregation          I    MULTICAST FEATURES
switch in a          -IGMPv2 Snooping
multi-chassis                                                                "
system,               IGM Pv2 Querier
comprising:           IGMPv3 Snooping
                                                                             "
                      IGMPv3 Querier
                                                                             "
                                                                             t/

                See Supported Features, ARISTA NETWORKS, https://www.arista.com/en/support/product-documentation/supported-
                features (last accessed April 30, 2021).

                The Arista Switches examines IGMP packets sent from a host node to a multicast router to join or leave a multicast
                group (e.g., performing Internet Protocol (IP) multicast snooping) to extract information about hosts that want to join
                the multicast group, as well as the ports they are connected to.
                                                                                                                                          Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 26 of 43




                                                                24
             IGMP Snooping
             IGMP snooping is a layer 2 switch process that extracts lists of hosts receiving multicast group traffic by
             monitoring IGMP network packets. The switch uses these lists to avoid flooding hosts with extraneous
             multicast traffic by sending group packets only to group members. Besides preventing local hosts from
             receivrng traffic for groups they did not join, snooping prunes multicast traffic from links that do not contain
             IGMP clients.

             When snooping is enabled, a switch examines IGMP packets sent between hosts connected to network
             switches and multicast routers (mrouters). When a switch finds an IGMP report from a multicast group
             recipient, it adds the recipient's po rt to the group multicast list. When the switch receives an IG MP leave, it
             removes the recipient's port from the list. Groups are removed upon the group timer expiry. When the switch
             finds an IGMP query packet or PIM hello packet from a multicast router, it adds the router's port to the port
             list for all mullfcast groups.

See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/en/um-eos/eos-igmp-and-igmp-
snooping#concept_vxq_v5h_5mb (last accessed April 30, 2021).

The Arista Switches also support a Multi-Chassis Link Aggregation (MLAG) feature, which allows interconnection of
two Arista 7000 Family switches (e.g., an aggregation switch in a multi-chassis system) and for use as one logical
switch. The Arista Switches further support MLAG to work in conjunction with IGMP snooping.

            Arista MLAG
            In order to utilize all interconnects in an active/active manner, Arista EOS now supports the MLAG feature. This allows one to Interconnect two Arista
            7000 Family switches and use them as one logical switch for the purpose of L2 protocols such as STP or LACP. Key Benefits of MLAG:
              • No wasted bandwidth with uplinks in Spanning Tree Blocking state

              • Allows you to design non-blocking networks

              • Maintains same level of resiliency with redundant paths available at all times

              • Two Arista 7000 Family network switches can be in an MLAG pair, increasing your network scalability by 2X
                                                                                                                                                                     Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 27 of 43




                                                                25
                 See Multi-Chassis Link Aggregation - (MLAG), ARISTA NETWORKS, https://www.arista.com/en/products/multi-chassis-
                 link-aggregation-mlag (last accessed April 30, 2021).

                            Product Features                                 7500R                                       licenses

                      II   L2 FEATURES
                                                                                                                     ~




                      Multi-chassis Link Aggregation
                                                                               ~
                      (MLAG)

                      IGMP Snooping + MLAG                                     ~




                 See Supported Features, ARISTA NETWORKS, https://www.arista.com/en/support/product-documentation/supported-
                 features (last accessed April 30, 2021).

15[B]            The method practiced by the Arista Switches comprises receiving snooping information via at least external ports
receiving        coupled to at least one edge node and at least one network node.
snooping
information      The Arista Switches support multicast transmissions. The host nodes (e.g., network nodes) send IGMP packets to a
via at least     multicast router to join or leave a multicast group. The Arista Switches examine these IGMP packets to extract
external ports   information about hosts that want to join a multicast group.
coupled to at
least one edge              Product Features                               7500R                                   licenses

node and at           II   L2 FEATURES
least one             Multi-chassis Link Aggregation
network node;                                                                  ~
                      (MLAG)

                      IGMP Snooping + MLAG                                     ~

                      ■ MULTICAST FEATURES

                      IGMPv2 Snooping                                         ~

                      IGMPv2 Querier                                          ~

                      IGMPv3 Snooping                                         ~
                                                                                                                                    Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 28 of 43




                      IGMPv3 Querier                                          ~




                                                                26
See Supported Features, ARISTA NETWORKS, https://www.arista.com/en/support/product-documentation/supported-
features (last accessed April 30, 2021).


               IGMP Snoop:ing
               IGMP snooping is a layer 2 switch process that extracts lists of hosts rece iving multicast group traffic by
               monitoring IGMP network packets. The switch uses these lists to avoid flooding hosts with extraneous
               mu lticast traffic by sending group packets only to group members. Besides preventing local hosts from
               rece iving traffic for groups they did notjofn, snooping prunes multicast traffic from links that do not contain
               IGMP clients.

               When snooping is enab led, a switch examines IGMP packet s sent between hosts connected to network
               switches and multicast route rs (mrouters). When a switch finds an IGMP report from a multicast group
               recipient, it adds the recipient's port to the group multicast list. When the switch receives an IGMP leave, it
               removes the recipient's port from the list. Groups are removed upon the group timer expiry. When the sw itch
               finds an IGMP query packet or PIM hello packet from a multicast router, ft adds the router's port to the port
               list for all multicast groups.



See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/en/um-eos/eos-igmp-and-igmp-
snooping#concept_vxq_v5h_5mb (last accessed April 30, 2021).

The Arista Switches in MLAG configuration are deployed at various places in the network wherein the network node is
connected to the Arista Switches via an edge node.
                                                                                                                                  Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 29 of 43




                                                         27
                                                              ARISTA                    ARISTA




                                                    c--=----:....--=>                             -·- ..___
                                           ARISTA
                                           -·--..---             ARISTA            ARISTA
                                                                                   --------             ARISTA

                                                              __./
                                        MLAG    C             ----...           MLAG    ~
                                                 ______
                                          LAG   c:::>     c:::>                   LAG   c:::>     c:::>
                                       MLAG can be used at various places in the network to eliminate bottlenecks and
                                                                    provide resiliency.


                See Multi-Chassis Link Aggregation - (MLAG), ARISTA NETWORKS, https://www.arista.com/en/products/multi-chassis-
                link-aggregation-mlag, at 2 (last accessed April 30, 2021).

15[C] storing   The method practiced by the Arista Switches comprises storing the snooping information within a database.
the snooping
information     The Arista Switches support multicast transmissions. The Arista Switches examine the IGMP join or leave packets to
within a        extract information about hosts that want to join the multicast group and the ports they are connected to (e.g., snooping
database;       information). This extracted information is written to the group multicast list, which is stored in the on-chip memory on
                the switch (e.g., storing the snooping information within a database). The switch uses this multicast list to forward
                multicast packets to nodes that joined the group and to prune multicast traffic from links that are not in the group.
                                                                                                                                            Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 30 of 43




                                                                   28
           IGMP Snoopiing
           IGMP snooping is a layer 2 switch process that extracts lists of hosts receiving mul ticast group traffic by
           monitoring IGM P network packets. The switch uses t hese lists to avoid flooding hosts with extraneous
           multicast t raffic by sending group packets only to group members. Besid es preventtng local hosts from
           receivfng t rafffc fo r groups they did not join, snooping prunes multicast traffic from lfnks that do not cont ain
           IGMP clients.


           When snooping is enabled , a sw itch exam ines IGMP packets sent between hosts connected to network
           switches and multicast routers (mrouters). When a switch finds an IGM P report from a mu lticas t group
           reci pient, it adds the recipient's po rt to the group multicast list . When the switch receives an IGMP leave, it
           removes the recipient's po rt from the list. Groups are removed upon the group ti mer expiry. When the sw itch
           finds an IGM P query packet or PIM hello packet from a multicast route r, it adds t he rout er's port to the po rt
           l,ist for all mu lticast groups.


See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/en/um-eos/eos-igmp-and-igmp-
snooping#concept_vxq_v5h_5mb (last accessed April 30, 2021).

          In addition to more ports and higher performance, forwarding table sizes have continued to increase. Arista's innovative
          FlexRouteTM Engine enables more than a million 1Pv4 and 1Pv6 route prefixes in hardware, beyond what the merchant silicon
          enables natively and the Arista EOS NetDB(™)evolution of Sys DB enables increased scale and performance and industry leading
          routing convergence, enabling this to be the first switch system that has evolved to truly be called a router. Extensions to FlexRoute
          for line cards with larger on-chip tables increases the capability to over 2M routes, of both 1Pv4 and 1Pv6, with the ability to contain
          multiple full route table copies and ensure many years of investment protection.

See Arista 7500R Switch Architecture (‘A day in the life of a packet’), ARISTA NETWORKS,
https://www.arista.com/assets/data/pdf/Whitepapers/Arista7500RSwitchArchitectureWP.pdf, at 3 (last accessed April
                                                                                                                                                     Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 31 of 43




30, 2021).



                                                           29
15[D] sharing     The method practiced by the Arista Switches comprises sharing the snooping information substantially in real-time
the snooping      with a remote aggregation switch via a virtual fabric link (VFL) therebetween, wherein the remote aggregation switch
information       is active and in a separate physical chassis.
substantially
in real-time      The Arista Switches store the snooping information that is extracted from IGMP packets to the group multicast list.
with a remote     When the Arista Switches are in MLAG configuration, the MLAG peer switches (e.g., aggregation switches) are
aggregation       connected by a peer link (e.g., virtual fabric link (VFL)). This peer link acts as an interface for the two switches to
switch via a      communicate with each other, and the snooping information is synchronized over the peer link (e.g., sharing the
virtual fabric    snooping information substantially in real-time with a remote aggregation switch).
link (VFL)
therebetween,
wherein the
remote
aggregation
switch is
active and in a
separate
physical
chassis
                                                                                                                                            Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 32 of 43




                                                                   30
     Figure 1. MLAG Domain Topology
     !1111 II 11U11111111111 HI 1111111111 HmIU1111111 H11111 II I1111111111111II 11111111111 ii 1111III IIll 1111111111111 U11111 II lll 1111 II Ill 1111111111 HI IUI111111111111111 l!.
     =                                                                         MLAG Domain                                                                                             =
     -
                                                                                  Ptl_erUnk                   I
                                                                   F'o AC-1   i---------1        Po SC-1      1




                                                                        S\11 ~ - - - - - - - _ , SVI
                                                                                P r AddrHl,                   1
                                          SWitch A                                                                                    Swilch B
     --
      --
                    Po AD- 1                                                                                  I   PoB0-1      Po BD-2          F'·O BD-3      Po BD-4



      ---
                         - [)                        Ml.AG 0-2 ('"" )                               MLAG D-3 (,...)                             ML.AG 04 ( - )
     :iiMLAG 0- 1 (
                                                                                                                                                                                    -~
     ·-                  -                                            io-                                     Ii--                                               ~                  -:
     iHUIIIHllllll ii' HllllllllllllUHllllllllllmlllllll I mmmm1111111111111111111111111m1 II IIIIIIIIHllllllllllllllllUII 11111 11lllllllllllllllfi

                        Po1                                          F'o2                                            Pol                                        F'o4


                    Devioe 1                                     Device 2                                          Oevcce•3                                 Device 4




    A mu lti-chassis link aggregation group (M LAG) is a pair of links that terminate on two cooperating sw itches
    and appear as an ordinary link aggregation gr,oup (LAG). The cooperating switches are MLAG peer sw itches
    and commun icate through an interface called a peer link. While the peer link's primary purpose is exchanging
    MLAG control information between peer switches, it also carries data traffic from devices that ar,e attached
    to only one MLAG peer and have no alt,ernative path. An MLAG domain cons ists of the p,eer sw itches and the
    control links that connect the switches.

See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/en/um-eos/eos-multi-chassis-link-
                                                                                                                                                                                             Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 33 of 43




aggregation (last accessed April 30, 2021).



                                                                               31
                                                                             Answered on Sept ember 26, 20 15 2:29 am
             IGMP snoop ing is responsible fo r insta lling
             multicast mac add resses in the mac address table. In MLAG, the unicast and multicast mac
             addresses are synchronized between t he MLA.G peers. If a snooping ent ry ,ex ists on an MLAG
             po rt-channel, traffic destined to that group wi ll be sen t t o t hat MLAG po rt-channel foom ,either
             peer switch. The decisi,on of wh ich sw itch to forwa rd th is traffic is made by an upstr,eam
             device and its hash ing. Once t raffic arrives on ,one of the M LAG peers, we will always try to
             forward it out a local interface, if poss ible. On ly once a mac address is learned on a non-M LAG
             po rt-c hannel or on a port-chann,el where the loca l int erfaces are down, do we use the peer-l ink
             for forward in,g.

See IGMPSnooping in MLAG, ARISTA NETWORKS, https://eos.arista.com/forum/igmpsnooping-in-mlag/ (last accessed
April 30, 2021).

The Arista Switches in MLAG configuration can be deployed at various places in the network. The MLAG peer
switches are in different physical chassis. The MLAG peer switches must be active for MLAG to work. If one of the
peer switches is inactive, the other switch disables MLAG.




                                      c _____::>
                            _.   __..___                                                  _.   ___..._____
                            ARISTA                 ARISTA
                                            -·---~- -                   ARISTA
                                                                        --------                    ARISTA


                         MLAG     ~                                  MLAG ~

                          LAG     C:::>     C:::>                      LAG   C:::>        C:::>
                                                                                                                        Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 34 of 43




                         MLAG can be used at various places in the network to eliminate bottlenecks and
                                                      provide resiliency.



                                                     32
                 See Multi-Chassis Link Aggregation - (MLAG), ARISTA NETWORKS, https://www.arista.com/en/products/multi-chassis-
                 link-aggregation-mlag, at 2 (last accessed April 30, 2021).

                            Guidell in.e s

                            An MlAG 1is foirmed by co1il111ecting two switches throu:gh alil inte:rface called a peer link.. The peeir
                            link. ,c arries ,00111 rol and data traff c betw,e en the switches , ililolud in g achtertisemelilts alild keepaJive
                            messages. Tihis infu rmatiolil ,ooo·rdinates the switches . FUJnotionililg peeirs a ire in th,e actirve, state.

                 See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                 books/EOS-4.25.2F-Manual.pdf, at 947 (last accessed April 30, 2021).

                    10.3.4.1.2.6Heartbeal Interval .and Timeout
                              llhe heairtbeat interval speoifies the•period between the transmission of successive keepaJil,!\e
                              messages. Each MLAG switoh transm its keepalive, messages and monitors message reoeptio trom
                              its peer. The heartbeat timeout is reset when the•switch receives a keepalive messag,e. Hthe heartbeat
                              timeout expires the switch disables MLAG unde:r the premise that the· pee:r switoh is not functioning.


                 See id. at 928.

15[E] building   The method practiced by the Arista Switches comprises building respective forwarding vectors for multicast traffic
respective       flows received from the at least one network node based on the snooping information.
forwarding
vectors for      The Arista Switches examine the IGMP join or leave packets to extract information about hosts (e.g., network nodes)
multicast        that want to join multicast group. This extracted snooping information is used to build the group multicast list (e.g., the
traffic flows    forwarding vector), which is stored in the switch. This multicast list includes information of various multicast groups,
received from    the network nodes that are a part of the group, and the port to which these nodes are connected. The MLAG peers use
the at least     this multicast list (e.g., the forwarding vector) to forward multicast packets to the external ports that are connected to
one network      the nodes of the multicast group.
                                                                                                                                                   Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 35 of 43




node based on
the snooping


                                                                      33
information;
and                   15.2.4.2     IGMP' Snooping
                                 IGMP snooping is a laye:r 2 switch pmoess that extracts lists of hosts reoeiving mu lticast group
                                 traffic by monitoring llGM P network packets. The switch uses these lists to avoid fil'.ooding hosts with
                                 extraneous multicast tJraffic: by sending group padk.ets only to group, members. Besides preventing local
                                 hosts from ireoeiving traffic for groups they did not join, snooping prunes multicast traffic from links that
                                 do not oontai n IGMP clients .
                                 When snooping is enilied, a switch e·xamines IGMP packets sent between hosts ,connected to
                                 network switches and mu'lticast ro ters (mroute rs). When a switch finds an IGMP report ft-om a
                                 mu'lticast group reoipient, it adds the reoipient's port to the group multicast list. When the•switch
                                 rnceives an IGMP leave, it removes the· reoipienfs port from the list. Groups are iremoved upon the
                                 grouptime:r expiry. When the switch finds an IGMP query packet or PIM hello pa~et i rom a multicast
                                 muter, it adds the muters port to the port list foir all multicast groups.

                  See id. at 2403.

15[F]             The method practiced by the Arista Switches comprises determining a multicast index for a received multicast traffic
determining a     flow to set-up hardware paths for forwarding the received multicast traffic flow to the external ports in a virtual local
multicast         area network (VLAN) that requested the received multicast traffic flow via the at least one edge node, the multicast
index for a       index being used globally between the aggregation switch and the remote aggregation switch.
received
multicast         The Arista Switches store the snooping information that is extracted from IGMP packets to the group multicast list. The
traffic flow to   switch uses this multicast list to forward multicast packets to nodes that joined the group and to prune multicast traffic
set-up            from links that are not in the group.
hardware
paths for
forwarding
the received
multicast
traffic flow to
the external
                                                                                                                                                 Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 36 of 43




ports in a
virtual local


                                                                         34
area network
(VLAN) that              15.2.4.2          IGMP' Snoopi1ng1   1




requested the
                                        IGMP snoop ing is a layer 2 switoh pmoess that extracts lists of hosts reoeiving mu lticast g,roup
received                                traffic by monitoring liGMP network padkets. The switch uses these lists to avoid f1looding hosts with
multicast                               extraneo1.1s m1.11ticast 1Jraffic by se ndlng group padkets only to gro1.1p, members. Besides preventing loca l
traffic flow                            hosts from receiving traffic fo:r gro1.1ps they did not join, snooping prunes m1.1lticast traiffic from links thait
via the at least                                          1
                                        do not contain l GMP clients .
one edge
                                        When snooping is enabled, a switch examines IGMP paokets sent between hosts oonnected to
node, the                                                                                                                   1
                                        network switch,e s and multicast routers (mrouters). Wh,en a switch finds an l GMP repo:rt from a
multicast                               mu'lticast gro1.1p, reoi pie nt, it adds the r,eoi pie nt's po rt to 1he group m1.11ticast list. When the switch
                                                      1
index being                             recei ves an l GMP lea'Vle, it removes the· recipient's po:rt worn the, list. Groups are r,e moved u pon the
used globally                           gro1.1p t imer exp iry. When 1he switch finds an IGMP q1.1e.ry packet or PIM hello p,acket firom a multicast
between the                             router, it adds the•routers port to the•port list for a ll mu'lticast gro1.1ps.
aggregation
switch and the     See id.
remote
aggregation        The Arista Switches support the IEEE 802.1Q standard. When a multicast frame from a network node which is part of a
switch.            virtual local area network (VLAN) arrives at a port, the multicast frame is tagged with a VLAN tag (e.g., multicast
                   index) based on the VLAN that it came from. This frame enables the switch to set up a hardware path for forwarding
                   the frame to a VLAN that the frame belongs to (e.g., set-up hardware paths for forwarding the received multicast
                   traffic).
                         II     L2 FEATURES

                                 Product Features                                               7500R                                            Licenses

                             IEEE 802.1 Q Trunking



                   See Supported Features, ARISTA NETWORKS, https://www.arista.com/en/support/product-documentation/supported-
                   features (last accessed April 30, 2021).
                                                                                                                                                              Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 37 of 43




                   The ports on the switch use this VLAN tag to determine whether to forward the frame or not. If the frame is tagged for
                   a VLAN that is connected to that port, the port forwards the frame. If the frame is tagged for a VLAN that is not


                                                                              35
                 connected to that port, the port drops the frame. Ports on both switches can use this tag to make forwarding decisions
                 (e.g., being used globally between the aggregation switch and the remote aggregation switch) and this tag is removed
                 once the frame reaches the egress port of either of the two switches.
                      11 ..3.3.2.2 Trunk IP,orts

                                Tmnk ports carry traffic for mult1iple, VLANs. Message.s use tagged frame.s to specify the VIL.AN for
                                which tmnk ports process traffic.
                                •   The·vl.an tr~nlc l.i.:sil:. specifies the VlANs for wh ich the po:rt handles tagged 1irame.s. The port
                                    dmps a11y padkets tagge.d for VLANs not in the VLAN list.

                 See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
                 books/EOS-4.25.2F-Manual.pdf, at 1204 (last accessed April 30, 2021).

CLAIM 16

16[A] The        To any extent the preamble is limiting, the Arista Switches comprise the method of claim 15, wherein one or more of
method of        the external ports are member ports of a multi-chassis link aggregation group (MC-LAG) connected to an edge node
claim 15,        and the remote aggregation switch includes one or more of the member ports of the MC-LAG connected to the edge
wherein one      node and wherein the receiving the snooping information further includes: receiving a portion of the snooping
or more of the   information from the remote aggregation switch via the VFL, the portion of the snooping information having remote
external ports   hardware device information associated therewith, the remote hardware device information including a remote external
are member       port identifier of a remote external port that received the snooping information on the remote aggregation switch.
ports of a
multi-chassis    In the configuration below, the port channels 20 of the Arista Switches associated with MLAG 12 (e.g., member ports
link             of the MLAG) are connected to the Network Attached Device (e.g., edge node). The port channels bundle the Ethernet
aggregation      interfaces of the peers.
group (MC-
LAG)
connected to
an edge node
                                                                                                                                             Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 38 of 43




and the
remote


                                                                     36
aggregation
                              Th,ese· Switch1 commands bundle Eth ernet inteliaoes 3 and 4 in port channel 20, th en associate
switch
                              that port channel w ith MILAG 12 ,
includes one
or more of the                 s wi     tchl   ( con f ig ) .interfa.c e e thern.e t 3-4
member ports                   sw i     tchl   ( con f ig - i f - et3 - 4) chann.e l. -group, 20 mode activ-e
of the MC-                     s ..,i   tchl   ( con f ig - i f - et3 - 4) U .nterfa.c e port- channel. 20
                               s wi     tchl   (con f ig - i f - po20) ml.a.g 12
LAG                            s wi     tchl   (con f ig - i f - po20) ex.i t
connected to                   s wi     tchl   (con f ig )
the edge node
and wherein                   These•Switch2 co mmands bundle E1hen-net inteliaces 9 and 10 in port channel 20, then associate
the receiving                 that port channel w ith MILAG 12.
the snooping
information                    swi      tch 2 ( con f ig ) ·.inter.f ace etherne t 9 - 10
                               swi      tch 2(con f ig - i f - et9 - 1 0} channel.-group 20 mode a.ctiv-e
further                        swi      tch 2(con f ig - i f - et9 - 1 0) .interface port-channel. 20
includes:                      swi      tch 2 ( config - if - po2 0) ml.ag 12
receiving a                    s wi     tch 2(con f ig - i f - po20) en t
portion of the                 swi      tch 2(con f ig }
snooping
information      See id. at 930–31.
from the
remote
aggregation
switch via the
VFL, the
portion of the
snooping
information
having remote
hardware
device
                                                                                                                                 Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 39 of 43




information
associated


                                                                         37
therewith, the
                                     ~1111111111111111111111111111111 II IIIIIIIIIIIIIIII III IIIIIIIIIIIIIHI III Illllllllllllll I III IIIIIIIIIIIIII I IIIII IIIIIIIU!!
remote
hardware                             §           - - - - - - - ~ MLAG Domain _ _ _ _ _ _ _ _                                                                          -
device                                             Switch1                               Po101                Po201                            Switch2
information                                                                                  0                  (\                                                    -
including a                                                                               I       Peer Link    I I
                                                   Po 20: El 3, El 4                                                                  Po20: Et 9, Et 10
remote                                                                                  v     V
                                     -                                                 ·-------- Peer Address
external port
identifier of a                                                  Po20                                                                Po20
remote
external port                        -                              I                                                                   I
that received                                                                         MLAG 12 ( '"" [)
                                                                                                i-
the snooping
                                     illllllllllllllllllllll IIIIIIIIIIIIIIIIHI IIIIlllllllllllll 11 IIllllllllllllll IIIIIlllllllllllll IIIIIIlllllllllllll IIIIf■
information
on the remote                                                                                        Po1
aggregation
                                                                                     Po1 :
                                                                                                    NAO
switch.                                                                                  Et 1, Et 2 (lo Switch 1)
                                                                                         Et 3, Et 4 (lo Switch 2)


                  See id. at 931.

                  Additionally, in the exemplary, non-limiting configuration below, switch 2 (e.g., remote aggregation switch) includes
                  port channel 20 of the MLAG 12. The port channel 20 of switch 2 bundles Ethernet interfaces 9 and 10.

                               Th,ese Switch2 oommands bundle E1hemet interfaoes 9 and 10 in port chann el 20, then associate
                               that port channel w ith MIL.AG 12 .

                                swi tch2 ( con fig} ·i.n.t e r .f a,ce e therne t 9 -10
                                switch2(config - if - @t9 - 10) channe l.-gro~p, 20 mode acti.v-e
                                swi tch2 ( config - if - @t9 - l O} i.n.t e r .f 'a ce port- chann.e l. 2 0
                                switch2(config - if - po20)ffml.ag 12
                                switch2(config - if - po20} e x.it
                                                                                                                                                                            Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 40 of 43




                                switch2(config)



                                                                                        38
See id.
                  !,1111111111111 IIIIIIIIIIIIIIIIII IIIIIllllllllllllllIIIIIlll lllll lllll 11111 1111111111111111111 UIIIIII IIII II IIIIIIIII IIIU!!

                  §           .....---------. MLAG Domain . - - - - - - - - . . . . .                                                               =
                  --            Switch1                               Po101                  Po201                          Swilch2
                                                                           (\                  (\                                                   --
                                                                        I I      Peer Link    I I
                                 Po 20: Et 3, Et4                                                                   Po20: El 9, El 10
                                                                                V
                  ---                                                . -V-- -----·
                                                                                Peer Address
                                                                                                                                                    ---
                                              Po20                                                                 Po20
                                                                                                                                                    -
                  ---
                  -                              I                                                                    I
                                                                   MLAG 12 (         =D
                  i11II IIIIIIIIIIIIIIIII IIIIIIIIIIIIIIIIIIII IIIIIIIIIIIIIIIII I IIllllllllllllll IIIIIIIIIIIIIIIIII IIIIIIUIIIIIIIIIIII III f■

                                                                                    Po1

                                                                   Po1 :
                                                                                   NAO
                                                                      El 1, E12(toSwilch 1)
                                                                      El 3, El 4 (to Switch 2)




See id.

In the Arista Switches, the snooping information including the unicast and multicast MAC addresses are synchronized
between the MLAG peers.
                                                                                                                                                          Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 41 of 43




                                                                     39
                                                                           Answered on September 26, 2015 2:29 am
                IGMP snooping is responsible for installing
                multicast mac addresses in the mac address table. In MLAG, the unicast and multicast mac
                addresses are synchronized between the MLAG peers. If a snooping entry exists on an MLAG
                port-channel, traffic destined to that group will be sent to that MLAG port-channel from either
                peer switch . The decision of which switch to forward this traffic is made by an upstream
                device and its hashing. Once traffic arrives on one of the MLAG peers, we will always try to
                forward it out a local interface, if possible. Only once a mac address is learned on a non-MLAG
                port-channel or on a port-channel where the local interfaces are down, do we use the peer-link
                for forwarding.


See IGMPSnooping in MLAG, ARISTA NETWORKS, https://eos.arista.com/forum/igmpsnooping-in-mlag/ (last accessed
April 30, 2021).

The peer link acts as an interface for the two switches to communicate with each other, and the snooping information is
synchronized over the peer link.
                A multi-chassis link aggregation group (MLAG) is a pair of links that terminate on two cooperating
                switches and appear as an ordinary link aggregation group (LAG). The cooperating switches are MLAG
                peer switches and communicate through an interface called a peer link. While the peer link's primary
                purpose is exchanging MLAG control information between peer switches, it also carries data traffic
                from devices that are attached to only one MLAG peer and have no alternative path. An MLAG domain
                consists of the peer switches and the control links that connect the switches.

See EOS 4.25.2F User Manual, ARISTA NETWORKS, https://www.arista.com/assets/data/pdf/user-manual/um-
books/EOS-4.25.2F-Manual.pdf, at 920 (last accessed April 30, 2021).

In the Arista Switches, the snooping information shared by the remote aggregation switch includes the unicast and
multicast MAC addresses that are mapped with the respective MLAG port channel (e.g., remote hardware device
information). In MLAG, the snooping entries including the unicast and multicast MAC addresses are mapped with the
respective MLAG port channels on the aggregation switch (including the remote aggregation switch) that received the
                                                                                                                          Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 42 of 43




snooping information. The port channels are specified by the p_range.



                                                      40
          show mac .address..table m'la,g ..peer
          The show mac-address-table m!lag-peercommand disp laiys the specified MAG address table entries
          learned from the MLAG peer switch.
                   Command Syntax
                     ahow mac address-table mlag-peer [Em"RY_TYPE ] l[MAC_ADD.R] l[ INTF:,,_1 ..•
                     INTF_N]i t'VLANS J

                         (NTF_ X command filters display by port Iisl. When parameter lists multiple interfaces, command
                         displays all entries containing at least one listed interface.
                         •   <no parameter>     all Etllernet and port channel interfaces.
                         •   ethernet e_range    Ethernet interfaces specified by e_range.
                         •   port-channel p_range      Port channel interfaces specified by p_range.


See id. at 1046.
                                                                                                                           Case 6:20-cv-01083-ADA Document 36-3 Filed 08/25/21 Page 43 of 43




                                                     41
